Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                               CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  FIRST COAST ENERGY, L.L.P.
  a Florida Limited Liability Partnership,
  d/b/a SUNOCO

        Defendant(s).
  ____________________________________/

                                             COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues FIRST COAST ENERGY, L.L.P., a Florida Limited Liability

  Partnership, d/b/a SUNOCO (“Defendant”), for declaratory and injunctive relief, attorneys’ fees,

  expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C.

  § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Consent Decree (copy attached as Exhibit A) reached in the case of HOWARD COHAN v.

  FIRST COAST ENERGY, L.L.P., 9:17-CV-61037-FAM (S.D. Fla.) (dismissed by order upon

  settlement) which arose out of Plaintiff’s claim of discrimination caused by certain barriers

  encountered by Plaintiff on Defendant’s property that prevented Plaintiff from the full and equal

  enjoyment of a place of public accommodation in violation of Title III of the Americans with

  Disabilities Act.
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 2 of 14



          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                  PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Property, which is subject to this suit, and is located at 1400 North Federal Highway,

  Pompano Beach, FL 33062, (“Premises”), and is the owner of the improvements where Premises

  is located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 3 of 14



  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.       On March 2, 2017, Plaintiff visited Defendant’s Premises. At the time of Plaintiff’s

  visit to the Premises on March 2, 2017, Plaintiff required the use of fully accessible restrooms;

  fully accessible paths of travel throughout the facility; fully accessible service and eating areas;

  and fully accessible and properly marked parking for individuals with disabilities. Plaintiff

  personally visited the Premises, but was denied full and equal access and full and equal enjoyment

  of the facilities, services, goods, and amenities within the Premises, even though he was a “bona

  fide patron”.

         9.       Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.

         10.      On or about May 25, 2017, Plaintiff filed a lawsuit against Defendant seeking to

  force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. FIRST COAST ENERGY, LLP, 0:17-CV-61037-FAM (S.D. Fla.).

         11.      On or about March 16, 2018, Plaintiff’s suit was dismissed upon Joint Motion for

  Approval and Entry of Consent Decree and Dismiss Action With Prejudice.

         12.      In connection with said dismissal, Plaintiff and Defendant entered into a Consent

  Decree (Exhibit A) on or about December 1, 2017.

         13.      The Consent Decree required Defendant to complete all modifications to the

  Premises by on or about December 1, 2018.

         14.      Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Consent Decree and Defendant has failed to give notice of any

  reasons or documentation for non-compliance.
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 4 of 14



         15.     Plaintiff again personally visited Defendant’s Premises on December 6, 2018 and

  February 23, 2020. (and prior to instituting this action).

         16.     Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full and

  equal access and full and equal enjoyment of the facilities, services, goods, and amenities within

  the Premises, even though he was a “bona fide patron”.

         17.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         18.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         19.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         20.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         21.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 5 of 14



  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         22.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         23.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         24.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 6 of 14



  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         25.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 7 of 14



  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

          26.      Congress explicitly stated that the purpose of the ADA was to:

                a. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          27.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          28.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          29.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          30.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to their
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 8 of 14



  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          31.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

          32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Unisex Restroom

                a. Failure to provide proper signage for an accessible restroom or failure to redirect a

                   person with a disability to the closest available accessible restroom facility in

                   violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                   703.5 and 703.7.2.1.

                b. Failure to provide the proper spacing between a grab bar and an object projecting

                   out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

                c. Failure to provide toilet paper dispensers in the proper position in front of the water

                   closet or at the correct height above the finished floor in violation of 2010 ADAAG

                   §§ 604, 604.7 and 309.4.
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 9 of 14



                d. Failure to provide the proper insulation or protection for plumbing or other sharp

                   or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                   and 606.5.

                e. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                   a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                   404.2.4 and 404.2.4.1.

                f. Failure to provide a marked path of travel connecting accessible site arrival points

                   including disabled parking to the store, building or facility in violation of 2010

                   ADAAG §§ 206, 206.1, 206.2, 206.2.1, 206.2.2, 402 and 403.

                g. Failure to provide paper towel dispenser at the correct height above the finished

                   floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

                h. Failure to provide proper knee clearance for a person with a disability under a

                   counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                   606.2

          33.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 32 herein.

          34.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

          35.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 10 of 14



          36.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

          37.     To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.

          38.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

          39.     All of the above violations are readily achievable to modify in order to bring

   Premises or the Facility/Property into compliance with the ADA.

          40.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

   ADAAG standards.

          41.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 11 of 14



                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendant is in violation of the ADA;

                2. That this Court enter an Order requiring Defendant to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                   their policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                            COUNT II
                                       BREACH OF CONTRACT

          39.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

   above as if fully stated herein.

          40.      On or about December 1, 2017, Plaintiff and Defendant entered into a Consent

   Decree. (Exhibit A). Through this settlement agreement, Defendant agreed to make modifications

   to Defendant’s Premises as outlined in the agreement. The Consent Decree required Defendant to

   complete all modifications to the Premises by on or about June 1, 2019.

          41.      Plaintiff has performed all conditions precedent to be performed by him under the

   Agreement.
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 12 of 14



          42.      Since June 1, 2019, Defendant has failed to complete the modifications promised

   in the Consent Decree. Specifically, Defendant has failed to address the following violations:

          Unisex Restroom

                a. Insulate all pipes, valves, supply lines and any sharp objects if present under the

                   accessible lavatory in the men’s toilet room in accordance with Section 606.5 of

                   the 2010 Standards.

                b. Modify the rear grab bar so that it is a minimum of 36 inches long and extend at

                   least 12 inches to the side wall and at least 24 inches towards the lavatory from the

                   centerline of the accessible water closet. Modify the side grab bar so that it starts

                   no more than 12 inches from the rear wall and extends to at least 54 inches along

                   the side wall. The rear and side grab bar shall also be mounted so that their bottoms

                   are at least 1 ½ inches below and their tops are at least 12 inches above any

                   obstruction, such as the top of a water closet tank lid or any mounted dispensers.

                   The top gripping surface of the grab bars shall be between 33 and no higher than

                   36” inches above the finished floor.

                c. Modify the toilet paper dispenser so that the opening of its first outlet is 7 to 9

                   inches in front of the water closet and 1 ½ inches below or 12 inches above the grab

                   bars and the outlet of the dispenser is at least 15 inches minimum and 48 inches

                   maximum above the finished floor, in accordance with Sections 604.7 and 609.3

                d. Provide a restroom sign with a pictogram showing The International Symbol of

                   Accessibility on the latch side of toilet room along with raised letters and Braille in

                   accordance with 216 and 703 of the 2010 Standards. The sign shall be located 48

                   inches minimum above the finish floor or ground surface, measured from the
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 13 of 14



                    baseline of the lowest tactile character and 60 inches maximum above the finish

                    floor or ground surface, measured from the baseline of the highest tactile character.

                 e. Remove the water bottle stacks or the ice cream freezer from one of the entrances

                    to provide the proper maneuvering at an exit door from the pull side in accordance

                    with 404.2.4 of the 2010 ADA Standards.

                 f. Provide a marked travel path from the disabled parking spot to the accessible store

                    entrance/exit as cited above in accordance with Sections 206, 402 and 403 of the

                    2020 ADA Standards.

           43.      Plaintiff has been damaged by the defendant’s breach of the settlement agreement.

   Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

   for breach of contract.

           WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                 1. That this Court declares that Defendant has failed to comply with the Settlement

                    Agreement and Release;

                 2. That this Court enter an Order requiring Defendant to alter their facilities to make

                    them accessible to and usable by individuals with disabilities to the full extent

                    required by Title III of the ADA;

                 3. That this Court award reasonable attorney’s fees, all costs (including, but not

                    limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                    and as provided in the Settlement Agreement and Release; and,

                 4. That this Court award such other and further relief as it may deem necessary, just

                    and proper.
Case 9:20-cv-81101-DMM Document 1 Entered on FLSD Docket 07/10/2020 Page 14 of 14



        Dated July 10, 2020.

                               Sconzo Law Office, P.A.
                               3825 PGA Boulevard, Suite 207
                               Palm Beach Gardens, FL 33410
                               Telephone: (561) 729-0940
                               Facsimile: (561) 491-9459

                               By: /s/ Gregory S. Sconzo
                               GREGORY S. SCONZO, ESQUIRE
                               Florida Bar No.: 0105553
                               Service Email: sconzolaw@gmail.com
                               Primary Email: greg@sconzolawoffice.com
